               Case 5:18-cr-00258-EJD Document 408 Filed 05/26/20 Page 1 of 3




 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 VANESSA BAEHR-JONES (CABN 281715)
   Assistant United States Attorneys
 7
          150 Almaden Boulevard, Suite 900
 8        San Jose, California 95113
          Telephone: (408) 535-5061
 9        Fax: (408) 535-5066
          Robert.Leach@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                        )   Case No. CR 18-258 EJD
                                                      )
16           Plaintiff,                               )   UNITED STATES’ OPPOSITION TO
                                                      )   DEFENDANTS’ MOTION TO DISMISS
17      v.                                            )
                                                      )   Date: July 20, 2020
18   ELIZABETH HOLMES and RAMESH                      )   Time: 10:00 a.m.
     “SUNNY” BALWANI,                                 )   Courtroom: 4, 5th Floor
19                                                    )
             Defendants.                              )
20                                                    )
                                                      )
21

22           The government respectfully submits its Opposition to Defendant Elizabeth Holmes’ Motion to
23 Dismiss Superseding Information [Dkt. 399] and Defendant Ramesh Balwani’s Joinder in Motion to

24 Dismiss Superseding Information [Dkt. 400]. For the reasons set forth below, the Court should deny the

25 motion or defer ruling until a reasonable time after the suspension of grand jury proceedings is lifted.

26           No one questions that, absent a waiver, the Fifth Amendment and Federal Rule of Criminal
27 Procedure 7 require that offenses punishable by imprisonment for more than one year be prosecuted by

28 indictment. It does not follow, however, that the filing of the Superseding Information is “without legal

     U.S.’ OPP’N TO DEFS.’ MOT. TO DISMISS
     CASE NO. 18-258 EJD                             1
              Case 5:18-cr-00258-EJD Document 408 Filed 05/26/20 Page 2 of 3




 1 effect” and must be “dismissed immediately” because defendants will not waive indictment. See Dkt.

 2 399 at 2. To the contrary, “Rule 7(b) does not forbid filing an information without a waiver; it simply

 3 establishes that prosecution may not proceed without a valid waiver.” United States v. Burdix-Dana,

 4 149 F.3d 741, 742 (7th Cir. 1998) (citing United States v. Cooper, 956 F.2d 960, 962 (10th Cir. 1992)).

 5 As the Seventh Circuit has stated, “we do not believe that the absence of [a] waiver makes the filing of

 6 an information a nullity.” Id.

 7          The Superseding Information here accomplishes two important purposes. First, like a criminal

 8 complaint, it permits the Court to require the defendant to appear for further proceedings on the specific

 9 charges. Second, it provides formal notice of the charges and satisfies the statute of limitations. As
10 several courts have held, “filing a ‘waiverless’ criminal information with the clerk’s office ‘institutes’ it

11 for purposes of . . . [the] statute of limitations.” United States v. Stewart, 425 F. Supp. 2d 727, 729 (E.D.

12 Va. 2006); Burdix-Dana, 149 F.3d at 742 (same); United States v. Marifat, No. 17-CR-189, 2018 WL

13 1806690, at *2–*3 (E.D. Cal. Apr. 17, 2018) (same); United States v. Hsin-Yung, 97 F. Supp. 2d 24, 28

14 (D.D.C. 2000) (same); United States v. Pennant, No. 04-CR-828, 2009 WL 364974, at *3 n.7 (E.D. Pa.

15 Feb. 11, 2009) (information “arguably valid” under Burdix-Dana and related cases); United States v.

16 Watson, 941 F. Supp. 601, 603 (N.D. W. Va. 1996) (“an information is ‘instituted’ when it is filed with

17 the clerk of court”). But see United States v. Machado, No. 04-CR-10232, 2005 WL 288621 (D. Mass.

18 Nov. 3, 2015).

19          As the Court is aware, grand jury proceedings in this District were suspended on March 16,

20 2020, and will continue to be suspended until at least June 1, 2020. See General Order 72, IN RE:

21 Coronavirus Disease Public Health Emergency (adopted Mar. 16, 2020) (providing “[a]ll grand jury

22 proceedings in this district are suspended until May 1, 2020); General Order 72-2, IN RE: Coronavirus

23 Disease Public Health Emergency (adopted Apr. 30, 2020) (providing “[a]ll grand jury proceedings in

24 this district are suspended until June 1, 2020”). But for the Superseding Information, certain charges in

25 the Superseding Information would potentially have implicated the five-year statute of limitations set

26 forth in 18 U.S.C. § 3282.

27          Defendants’ claim that an information must be “dismissed immediately” because it is not the

28 constitutionally required indictment proves too much. Criminal charges are initiated all the time through

     U.S.’ OPP’N TO DEFS.’ MOT. TO DISMISS
     CASE NO. 18-258 EJD                              2
              Case 5:18-cr-00258-EJD Document 408 Filed 05/26/20 Page 3 of 3




 1 preliminary proceedings like a complaint or an information. They are not “patently unconstitutional”

 2 (Dkt. 399 at 2) merely because a defendant has indicated she will not waive her right to be prosecuted by

 3 indictment.

 4          For the foregoing reasons, the government respectfully requests that the Court deny Defendant

 5 Holmes’ motion and Defendant Balwani’s joinder without prejudice to refiling and/or defer ruling until

 6 a reasonable time after the Court lifts the suspension of grand jury proceedings. 1

 7 DATED: May 26, 2020                                           Respectfully submitted,

 8                                                               ADAM A. REEVES
                                                                 Attorney for the United States,
 9
                                                                 Acting Under Authority Conferred
10                                                               By 28 U.S.C. § 515

11                                                               ___/s/_____________________
                                                                 ROBERT S. LEACH
12                                                               JEFF SCHENK
                                                                 JOHN C. BOSTIC
13                                                               VANESSA BAEHR-JONES
                                                                 Assistant United States Attorneys
14

15

16

17

18

19

20

21

22

23

24

25

26   1
          Although his filing is styled as a “joinder” in Defendant Holmes’ motion, which was noticed for
27 July 20, 2020, Defendant Balwani noticed the joinder on ECF for June 16, 2020, and “suggest[ed] the
   Court could hear the motion at the status conference scheduled for June 16, 2020.” Dkt. 400 at 1. The
28 Court should hear Defendant Holmes’ motion and the joinder on July 20, the date Defendant Holmes
   noticed, when both defendants will be before the Court.
     U.S.’ OPP’N TO DEFS.’ MOT. TO DISMISS
     CASE NO. 18-258 EJD                             3
